JBBNY, LLC v Dedvukaj (2019 NY Slip Op 02691)





JBBNY, LLC v Dedvukaj


2019 NY Slip Op 02691


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2016-05413
 (Index No. 50433/15)

[*1]JBBNY, LLC, etc., respondent, 
vVictor Dedvukaj, et al., appellants, et al., defendants.


Arnold E. DiJoseph, P.C., New York, NY (Arnold E. DiJoseph III and Michael Karlson of counsel), for appellants.
Fein, Such & Crane, LLP, Westbury, NY (Michael Hanusek and Richard D. Femano of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Victor Dedvukaj and Violeta Dedvukaj appeal from an order of the Supreme Court, Westchester County (William J. Giacomo, J.), dated March 22, 2016. The order, insofar as appealed from, denied those defendants' cross motion, inter alia, to compel the plaintiff to accept their answer.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated March 22, 2016, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (JBBNY, LLC v Dedvukaj, ___ AD3d ___ [Appellate Division Docket No. 2017-08173; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
MASTRO, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court